In a proceeding pursuant to CFLR article 78 to review a determination of the Zoning Board of Appeals of the Town of Mount Eleasant, New York, dated January 8, 2004, which, after a hearing, denied the petitioners’ application for area variances, the petitioners appeal from a judgment of the Supreme Court, Westchester County (DiBella, J.), entered June 4, 2004, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
Local zoning boards are vested with broad discretion in considering applications for variances, and a zoning board’s determination will be sustained if it is rational and supported by substantial evidence (see Matter of Ifrah v Utschig, 98 NY2d *361304, 308 [2002]; Matter of Retail Prop. Trust v Board of Zoning Appeals of Town of Hempstead, 98 NY2d 190, 195 [2002]). The record in this case demonstrates that the respondent engaged in the requisite balancing of interests and considered the appropriate factors pursuant to Town Law § 267-b (3) (b) in passing upon the petitioners’ variance application (see Matter of Sasso v Osgood, 86 NY2d 374, 384-385 [1995]; Matter of CFS Realty Corp. v Board of Zoning Appeals of Town of N. Hempstead, 7 AD3d 705 [2004]). As there was substantial evidence in the record to support the respondent’s determination that the application of those factors warranted the denial of the petitioners’ ap-. plication for area variances, the Supreme Court properly denied the petition and dismissed the proceeding (see Matter of Pecoraro v Board of Appeals of Town of Hempstead, 2 NY3d 608, 614 [2004]; Matter of Ifrah v Utschig, supra; Matter of Ceballos v Zoning Bd. of Appeals of Town of Mount Pleasant, 304 AD2d 575 [2003]). Adams, J.P., S. Miller, Crane and Mastro, JJ., concur.